Taliaferro, J.
There is a motion to dismiss the appeal in this case. The grounds are:
First — Because the appeal bond was not approved by the judge, the only one authorized to make the approval.
Second — The amount in dispute is less than five hundred dollars.
A further ground is that a paper inserted in the record is not embraced in the clerk’s certificate.
On the first ground, we are referred to no law making it the duty of the judge to affirm appeal bonds, and we are aware of none.
On the second, the plaintiff sues for seven hundred dollars damages, founding his suit on an attachment bond for that amount. A slip of paper, upon which is copied from the minutes a list of the jurymen *473who sat on the trial of the case, together with the verdict rendered by them, is inserted as an extension of page nine of the record. *"
None of these grounds authorize a dismissal of the appeal, and the-, motion is therefore overruled.